Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/14/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The dependent claims do not cure the deficiencies.
Claim 1 recites the limitation "the production and/or packaging of pharmaceutical products" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be treated as “a production and/or packaging of pharmaceutical products”.
Claim 1 recites the limitation "the external environment" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be treated as “an external environment”.
Claim 1 recites the limitation "said components" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be treated as “said one or more of said components”.
Claim 1 recites the limitation “suitable decontamination and sterilization treatments” in lines 7-8.  The term “suitable” renders the claim indefinite because the scope is not clearly defined and it is unclear which decontaminations and sterilization treatments would fall within or outside of the limitation.  For the purpose of examination, the limitation will be treated as “decontamination and sterilization treatments”.
Claim 1 recites the limitation "said component" and “the component” in lines 11, 15, 17, and 19.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if these limitations are directed to the component of line 1, the component of line 9, or both (i.e. wherein the component of line 1 and line 9 are the same).  For the purpose of examination, the limitation in line 9 will be treated as “the component”.  
Claim 1 recites the limitation "faces toward the outside" in line 16.  A similar limitation is also present in Claim 7.   There is insufficient antecedent basis for this limitation in the claims.  The limitation requires that “the outside” is directly exposed to the atmosphere of the chamber.  It is unclear if “the outside” is in reference to the exterior of the component or the chamber.  The claim previously recites an interior of the chamber with a controlled atmosphere and an external environment separated and sealed from the controlled atmosphere.  The claim also previously recites the component installed in the interior of the chamber and the component having an external surface.  For the purpose of examination, and based on the previous claim language, the limitations will be treated as “faces away from said another component or said internal wall of the chamber”.
Claim 2 recites the limitation "the combustion of oxygen and a fuel" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be treated as “combustion of oxygen and a fuel”.
Claim 3 recites the limitation "said external surfaces" in line 2.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of examination, the limitation will be treated as “said external surface”.
Claim 6 recites the limitation "said coupling portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the coupling portion is referring to the coupling portion of Claim 1 lines 12-13, Claim 1 lines 13-14, or Claim 6 line 3. For the purpose of examination, any coupling portion will meet the limitation of the claim.
Claim 8 recites the limitation "the surface to be coated" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be treated as “a surface to be coated”.
Claim 9 recites the limitation "the event that accumulations of said second material are formed" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be treated as “an event that accumulations of said second material are formed”.
Claim 9 recites the limitation "said coupling edges" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be treated as “coupling edges”.
Claim 9 recites the limitation "the movement of said spray nozzle" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be treated as “movement of said spray nozzle”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Gold (WO 2013/15651) in view of ‘088 (CN103422088B).  A machine translation of ‘088 is provided as an English equivalent and is used in the citations below.
Regarding Claims 1-2, Gold teaches a method to manufacture a component suitable to be installed inside a protected chamber of a machine for the production and/or packaging of pharmaceutical products (abstract, pg. 1 last para.), wherein said chamber is a controlled atmosphere chamber, separated from the external environment in a sealed manner (pg. 2 last para.), and configured to receive one or more pieces of equipment, or devices, or elements, each formed by one or more of said components (Fig. 1-2 and discussion thereof), wherein the interior of said chamber and said components that form the equipment, or the devices, or the elements, is/are intended to be subjected to suitable decontamination and sterilization treatments (pg. 21 2nd full para.), the method comprising: making available a component made of a first material chosen from a group comprising aluminum, magnesium, titanium, steel, or their alloys, composite materials with a polymer matrix, carbon fibers, or combinations thereof, wherein said component is intended to be installed inside said chamber (pg. 20 last para-pg. 21 2nd full para.), and is provided with at least one coupling portion configured to be coupled with a corresponding and mating coupling portion provided on another component or on an internal wall of the chamber, and comprises at least one external surface which, in an assembled and installed condition of the component, faces toward the outside, that is, being directly exposed to the atmosphere of the chamber (Fig. 1, flange, and pg. 6 last para.-pg. 7 1st para.); before assembling or installing the component in said chamber, that is, before its coupling portion is stably joined to the corresponding mating coupling portion or to internal walls of the chamber, subjecting said component to coating with an impervious, non-flaking, non-chipping, corrosion resistant material such as PTFE, ceramic material or an amorphous metal alloy (i.e. suitable to withstand said decontamination or sterilization treatments, pg. 20 last para.-pg. 21 first full para.).
Gold teaches stainless steel being a preferred material (pg. 19 second full para.).  Gold does not explicitly teach thermal spray treatment using solid powders of a second material, accelerated in a supersonic gaseous jet, wherein said second material is chosen from a group comprising one or more of either stainless steel, cobalt-chromium metal alloy, nickel alloy, a material with a polymer matrix, a metal- ceramic composite material; however, ‘088 teaches preparing a low cost stainless steel product with corrosion resistance by cold spraying a stainless steel coating (Description, Background technology). ‘088 teaches the particles accelerated in a supersonic gaseous jet (Summary of the invention pg. 2).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of Gold to include a stainless steel coating method, as taught in ‘088, in order to achieve a low cost corrosion resistant stainless steel product.

Claim(s) 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gold (WO 2013/15651) in view of ‘088 (CN103422088B) as applied to claims 1-2 above, and further in view of Cavaliere (Cold-Spray Coatings: Recent Trends and Future Perspectives, Edited by P. Cavaliere, Springer International Publishing, Switzerland, 2017).
	Regarding Claim 3, ‘088 teaches a mixture of a gas (Summary of the invention, pg. 2).  ‘088 does not teach 300-1400 m/s; however, ‘088 teaches the gas being at a supersonic speed selected to avoid erosion (Summary of invention, pg. 2).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05 II. A.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to optimize the speed of the combined references, as suggested by Cavaliere, in order to achieve a coating and minimized erosion and in such an optimization one of ordinary skill in the art would have arrived at applicant’s claimed speed.
 The combined references do not explicitly teach a support to hold said component in a fixed and stable position, by means of supports suitable to resist the force exerted by said mixture of gas and particles; however, Cavaliere teaches a substrate support system which can be moved or fixed in the working area being known in the cold spraying art (3.2).  It would have been prima facie obvious to one of ordinary skill in the art to modify the cold spray method of the combined references to include a fixed support, as taught in Cavaliere, because it is a known method of cold spraying and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the coating of the combined references with a fixed support as in Cavaliere.
Regarding Claim 4, ‘088 teaches the gas heating temperature of 200-600C (Summary of the invention, pg. 2).
Regarding Claim 5, ‘088 teaches the gas at a pressure of 1.5-2.5 MPa (Summary of the invention, pg. 2).
Regarding Claim 6, wherein a housing seating is provided on at least one coupling portion, configured to house a sealing element (Fig. 1, bellows, pg. 6 last para.-pg. 7 first para.), and said method provides to coat said coupling portion with said coating as far as an external margin of said housing seating (pg. 21 first para.).
Regarding Claim 7, The combined references do not explicitly teach an arm for spraying to develop the external surface; however, spray arms are known in the art of cold spraying (3.2).  It would have been prima facie obvious to one of ordinary skill in the art to modify the cold spray method of the combined references to include an arm, as taught in Cavaliere, because it is a known method of cold spraying and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the coating of the combined references with a spray arm as in Cavaliere.
	Regarding Claim 8, The combined references are silent as to the impact angles; therefore, one of ordinary skill in the art would have been motivated to look to related art to determine a suitable angle.  Cavaliere teaches impact angles often have a stronger influence on deposit bond strength than other cold spray parameters (5.3.3.2).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05 II. A.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to optimize the angle of the combined references, as suggested by Cavaliere, in order to achieve a strong bond and in such an optimization one of ordinary skill in the art would have arrived at applicant’s claimed angle.
	
Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gold (WO 2013/15651) in view of ‘088 (CN103422088B) and Cavaliere (Cold-Spray Coatings: Recent Trends and Future Perspectives, Edited by P. Cavaliere, Springer International Publishing, Switzerland, 2017) as applied to claims 3-8 above, and further in view of ‘872 (CN106694872A). A machine translation of ‘872 is provided as an English equivalent and is used in the citations below.
Regarding Claim 9, Gold teaches the parts being ground, polished, or milled (pg. 19 4th para.).  Gold does not explicitly teach removing accumulations by means of a suitable tool, immediately after said second material has been deposited, substantially continuously during the movement of said spray nozzle; however, ‘872 teaches cold spraying with continuous machining to remove defects (abstract, pg. 3 discussion of step S3).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of Gold to include continuous removal, as taught in ‘872, in order to achieve layer shaping without defects.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABATHA L PENNY/Primary Examiner, Art Unit 1712